Title: From Thomas Jefferson to George Hay, 12 August 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Dear Sir
                            
                            Monticello Aug. 12. 07.
                        
                        The inclosed paper came to my hand Yesterday and although it expresses itself as confidential, I do not
                            consider that as forbidding my communicating it to you confidentially, that you may be the better able to estimate all
                            other matters bearing on the same point, as well as the letter thrown out as a blind. I salute you with great esteem
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    